DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species A (shown in Fig. 2-7, claims 1-2,4-12,15-22,25-33) in the reply filed on 11/3/2021 is acknowledged.
Claims 3, 13-14, 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-10, 12, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 12, and 16 of U.S. Patent No. 10499964B2 (cited herein as Pat. ‘964). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 4-6 are rejected as anticipated over claim 1 of Pat. ‘964 which recites  a locking element having a top, bottom, and a peripheral surface with an external 
Claims 8-10 and 12 are rejected as anticipated over claims 2-4 and 7 of Pat. ‘964 for reciting substantially the same subject matter.
Claim 25 is rejected as anticipated over claim 12 and 16 of Pat. ‘964 which recites  a bone plate having a top and bottom surface, at least two holes for accepting at least two anchors, wherein the one hole has a seat at the bottom side to pivotably receive an anchor and wherein the hole has an inner diameter at least as large as the largest diameter of the head of the anchor [claim 12 lines 1-16]; a locking element having a top, bottom, and a peripheral surface with an external thread, the bottom defines a first spherically curved recess facing the bottom side for accommodating the head of the bone anchor and the recess being open to the bottom side of the locking element [claim 12 lines 17-31; and claim 16]; wherein the head is seated in the seat the locking element is driven into the hole to apply a force to the head to compress it against the seat to resist movement relative to the plate [claim 12 lines 38-42]. 

Claim Objections
Claim 25 is objected to because of the following informalities:  at lines 15-16 the claim recites “spherically curved portion for receiving at least a portion of the head” which is believed should recite “spherically curved portion for receiving at least the portion of the head” (emphasis added).  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  at lines 1-2 the claim recites “the one or more recesses do not extend completely through the locking plate” which is believed should recite “the one or more recesses do not extend completely through the locking element” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12, 15-22, 25-26, 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion of the head" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-12 
The term "substantially" in claim 8 at line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation "the at least two holes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-22 are rejected as indefinite for depending upon an indefinite claim.
Claim 21 is rejected as indefinite for the recitation of “the second recess comprises a ring shaped groove” in lines 1-2.  Claim 15 from which it depends in lines 22 recites wherein the second recess has a non-circular cross-section therefore, it is unclear how the ring-shaped grooved discloses in claim 21 can have a non-circular cross-section when the definition of “ring-shaped” is having the shape of a ring, circular (see Oxford Languages).  Therefore, the claim is indefinite.
Claim 22 is rejected as indefinite for depending upon an indefinite claim.
Claim 22 is rejected as indefinite for the recitation of “the ring shaped groove” in lines 1-2.  Claim 15 from which it ultimately depends in lines 22 recites wherein the second recess has a non-circular cross-section therefore, it is unclear how the ring-shaped grooved discloses in claim 21 can have a non-circular cross-section when the definition of “ring-shaped” is having the shape of a ring, circular (see Oxford Languages).  Therefore, the claim is indefinite.
Claim 22 
Claim 25 recites the limitation "the at least two holes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is rejected as indefinite for depending upon an indefinite claim.
Claim 27 recites the limitation "the at least two holes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is rejected as indefinite for the recitation of “the bone anchor” in line 19.  It is unclear if this is meant to be a reference to the bone anchors recited in lines 4-6 or referencing the polyaxial bone anchor introduced in lines 11.  In the interest in compact prosecution all bone anchors recited in claim 27 will be assumed to be referencing the same type of anchor namely, a polyaxial bone anchor.
Claims 28-33 are rejected as indefinite for depending upon an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Errico et al (US Patent No. 5520690).
Errico discloses bone plate assembly (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically in regards to claim 25, Errico discloses an elongate plate member (200 and utilizing 100 in Fig. 3 to show full plate) with a top side and a bottom 
Errico also discloses a locking element (232) including a central axis, a bottom side (252), a top side (236) opposite to the bottom side (252), and a peripheral surface portion (surface having 234) extending completely around the locking element (232) that has an external thread (234), the bottom side (252) defining a recess (240) facing toward the bottom side (252) for accommodating at least the portion of the head (122) of the bone anchor (120), the recess having a spherically curved portion for receiving at least a portion of the head (122) of the bone anchor (120) and for applying a force in a direction toward the bottom side (252) to at least the portion of the head (122) of the bone anchor (120), the spherically curved portion opening directly to the bottom side (252) of the locking element (232) (Fig. 8A and 9; and Col. 10 lines 1-25 and 37-61).  Errico also discloses wherein, when the head (122) is pivotably received in the 
In regards to claim 26, Errico discloses wherein the recess (240) does not extend completely through the locking element (232) (Fig. 8a)



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-12, 15-17, 19, 21-22, and 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errico et al (US Patent No. 5520690) in view of McCauley et al (US Patent 4480513).
Errico discloses a locking element configured to be used with a polyaxial bone anchor (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically in regards to claims 1 and 9-10, Errico discloses the locking element (232) including a central axis, a bottom side (252), a top side (236) opposite to the bottom side (252), and a peripheral surface portion (surface having 234) that extending completely around the locking element (232) that has 
McCauley in regards to claim 1 discloses a locking element having a recess (25) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver (27) (Fig. 1-3; and Col. 2 lines 52-65).  In regards to claims 9-10, McCauley wherein the second recess (25) comprises a continuous groove, and wherein the groove is star-shaped (As can be seen in Fig. 3, the groove 25 appears to have a star shaped cross-section.) (Fig. 1-3; and Col. 2 lines 52-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be a continuous groove having a star-shape as taught in McCauley since this would allow the surgeon to use a special tool to which high torques can be applied without stripping the threads of the anchor to lock the anchor in place (Col. 1 lines 20-26).
In regards to claim 2, Errico discloses wherein the first recess (240) does not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 4, Errico discloses wherein the first recess (240) has a spherically curved portion (Fig. 8a).
In regards to claim 5
In regards to claim 7, Errico discloses wherein the second recess (248/249) does not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 8, Errico discloses wherein the second recess (248/249) is located substantially in a radially outer area of the top side (236) (Fig. 8a).
In regards to claim 11, Errico discloses wherein the locking element (232) does not include any recess extending from the top side (236) completely through the locking element (232) to the bottom side (252) (Fig. 8a).
In regards to claim 12, Errico discloses wherein the peripheral surface portion (portion of 232 with 234) with the external thread (234) spans a height of the entire locking element (232), making the locking element (232) fully threaded (Fig. 8a).

In regards to claim 15 and 21-22, Errico discloses bone plate assembly (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically, Errico discloses an elongate plate member (200 and utilizing 100 in Fig. 3 to show full plate) with a top side and a bottom side (242), and at least two holes (210) extending from the top side to the bottom side, at least two bone anchors (120), each bone anchor (120) comprising a shank (portion of 120 that is not 122) configured to anchor into a bone, and a head (122) having a top and a portion with a largest outer diameter (d), wherein the shank (portion of 120 that is not 122) is extendable through a hole (210) of the at least two holes; wherein at least one of the holes (210) is configured to define a seat (241 and 244) at the bottom side (242) adapted to pivotably receive the head (122) and wherein the at least one of the holes (210) includes a bore (215) at the top side with a bore axis and an inner diameter (D) which is at least as large as the largest diameter (d) of the head (122) (As can be seen in Fig. 7 and 9, the plate 200 has a hole 210 having a 
McCauley in regards to claim 15 discloses a locking element having a recess (25) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis configured for engagement with a driver (27) (Fig. 1-3; and Col. 2 lines 52-65).  In regards to claims 21-22, McCauley discloses wherein the recess (25) comprises a ring-shaped groove with a contour configured to have form-fitting engagement with the driver (27), and wherein the ring-shaped groove has a star-like shape (As can be seen in Fig. 3, the groove 25 appears to have a star shaped cross-section.) (Fig. 1-3; and Col. 2 lines 52-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be a continuous groove having a star-shape as taught in McCauley since this would allow the surgeon to use a special tool to which high torques can be applied without stripping the threads of the anchor to lock the anchor in place (Col. 1 lines 20-26).
In regards to claim 16, Errico discloses wherein the second recess (248/249) does not extend completely through the locking element. (232) (Fig. 8a).
In regards to claim 17, Errico discloses wherein the locking element (232) is without any recess passing from the top side (236) to the bottom side (252) (Fig. 8a).
In regards to claim 19, Errico discloses wherein the first recess (240) has a spherical segment-shaped region (Fig. 8a).

In regards to claim 27-29, Errico discloses bone plate assembly (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically, Errico discloses an elongate plate member (200 and utilizing 100 in Fig. 3 to show full plate) with a top side and a bottom side 
McCauley in regards to claim 27 discloses a locking element having one or more recesses (25) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis configured for torqueable engagement with a driver (27) (Fig. 1-3; and Col. 2 lines 52-65).  In regards to claims 28-29, McCauley discloses wherein the one or more recesses (25) define a single continuous recess, and wherein the one or more recesses (25) define a star-like contour (As can be seen in Fig. 3, the groove 25 appears to have a star shaped cross-section.) (Fig. 1-3; and Col. 2 lines 52-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be a continuous groove having a star-shape as taught in McCauley since this would allow the surgeon to use a special tool to which high torques can be applied without stripping the threads of the anchor to lock the anchor in place (Col. 1 lines 20-26).
In regards to claim 30, Errico discloses wherein the one or more recesses (248/249) do not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 31, Errico discloses wherein the locking element (232) at the central axis is closed (Fig. 8a).
In regards to claim 32, Errico discloses wherein the locking element (232) includes a lower second recess (240) facing toward the bottom side (252) for accommodating at least a portion of the head (122) of the bone anchor (120), the second recess (240) having a spherical segment-shaped region for applying a force in a direction toward the bottom side (252) to at least 
In regards to claim 33, Errico discloses wherein the locking element (232) at the central axis is closed (Fig. 8a).


Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errico in view of McCauley as applied to claims 5 and 19 above, and further in view of Donner et al (US Patent Pub. 20010047174A1).
Errico in view of McCauley disclose a bone plate system having a bone plate with at least two holes and two bone anchors to be inserted therein, a locking element having a top, a bottom, and a peripheral surface with an external thread, the bottom defines a first recess facing the bottom side for accommodating the head of the bone anchor, and the top side has a second recess off the central axis with a non-circular cross-section.  However, they are silent as to wherein a first level is defined by the highest point of a circle drawn along the first recess and the first level is at least as high as a second level defined by the bottom of the second recess.  
Donno discloses a locking element (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically in regards to claims 6 and 20, Donno discloses a locking element (15) with a top side having a second recess (34) for engagement with a driver, wherein a first level (L1) is defined by the highest point of the first recess (recess for accommodating head having 33) in a cross-sectional plane including the central axis, and (L1) is at a level at least as high as a second level (L2) that is defined by a bottom of the second recess (34) (Fig. 5; Page 1 Para. [0020]).  It would have been obvious to one having ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775